Title: To James Madison from Edmund Randolph, 27 March 1789
From: Randolph, Edmund
To: Madison, James


My dear friend
Wmsburg March 27. 1789.
Colo. Griffin having announced to me, that you were safely lodged within the fœderal precincts, I shall renew the assault of my uninteresting correspondence.
There is a general calm of politicks. The discontented themselves seem willing to wait with temper, until congress shall open their views. It gave me much pleasure, to read your letter to Colo. T. M. Randolph; as it shews a consciousness of amendments being necessary, and a disposition to procure them. Altho’ I am convinced, that nothing will soften the rancour of some men, I believe that a moderate and conciliating conduct in our fœderal rulers will detach from their virulence those, who have been opposed from principle. A very injudicious, and ill written publication, which you have seen under the signature of Decius, may impede perhaps this salutary effect; by keeping in a state of irritation those minds, which are well affected to the object of his bitterness. His facts are of a trivial cast, and his assertions are not always correct; and he thus becomes vulnerable in almost every part. The liberty of the press is indeed a blessing, which ought not to be surrendered but with blood; and yet it is not an illfounded expectation in those, who deserve well of their country, that they should be assailed by an enemy in disguise, and have their characters deeply wounded, before they can prepare for defence. I apply not this to any particular person.
The judiciary have made a retreat, by which they sacrifice the vitals of their remonstrance, and give absolute permission to the legislature, to incroach upon them at pleasure. This is a sufficient hint of my aversion to their proceeding; under which I have no consolation, but that we have in motion a system of jurisprudence, which they commend in higher terms, than I could venture to use. However the inaccuracies in the laws, establishing the new courts, call for a speedy alteration, in order to carry the scheme through with due harmony.

On examining the revised laws, I find many defects, which require the attention of the committee. Mr. Wythe declines the prosecution of the work, and the other gentlemen wish me to take a part. But I do not choose to encounter the anxiety, which I must undergo, in supporting such a work in the legislature, when I have been in any manner concerned in it out of doors. To say the truth, I absolutely fear, that the new language, which those laws contain, is far, very far, from being fixed by adjudications. It is acknowledged by some of the revisors themselves, that the law of descents must be considerably changed; and none of them can explain the Act, intended to determine who shall be mulattoes, which makes a man more of a mulatto, in proportion as he is more of a negro.
If the peace of this country is interrupted by any untoward event, one of three things will have a principal agency in the misfortune; the new constitution, british debts and taxes. The two former are not within the reach of any act of Virginia; the latter too will become formidable, chiefly by the accumulation of the public burthens, on account of fœderal purposes. I wish you could suggest some expedient, by which these dangers can be averted, and in which we can cooperate, in our different legislative functions.
I feel here a happiness, to which I have been hitherto a stranger; and which is not a little increased, by having shaken off a dependance on those, who think every man in office to be the servant of the legislature. I enjoy that opportunity, which I long sought in vain amidst the tumult of business, of examining and settling my opinions. But the scarcity of money obliges me to attend the court of appeals, and to give advice, which labours, could I avoid, would leave behind them no cares, but for public tranquillity.
I cannot at present answer Mr. St. John’s question; but will do so next week. Adieu my dear friend; and believe to be in all changes of time & place
